department of the treasury internal_revenue_service washington d c date conex-148144-02 cc psi b8 number info release date index no attention dear i am responding to your inquiry dated date about a notice of proposed rulemaking on the definition of a highway vehicle for federal excise_tax purposes you asked that we extend the comment period i am pleased to tell you that on date an extension of the comment period from date to date was announced in the federal_register if you have any questions please contact me at sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch
